DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-26 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting and receiving digital information from a structure data model regarding a construction element and carrying out a working step based on the digital information.
The limitation of detecting a construction element located in a pick-up region and/or a working range of a construction machine at a construction site, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. “detecting” in the context of this claim encompasses the user observing a construction element in a pickup region or working range of a construction machine.
Similarly, the limitation of receiving and processing digital information from a structure data model, the digital information relating to the detected construction element in relation to a structure to be erected and/or worked by the construction machine at the construction site, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. “Receiving and processing” in the context of this claim encompasses the user reading a display of digital information on a generic computer.
Similarly, the limitation of carrying out a working step by the construction machine relating to the detected construction element on the basis of the digital information of the structure data model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a person. “Carrying out a working step” in the context of this claim encompasses the user operating a construction machine to lift the construction element.
	This judicial exception is not integrated into a practical application. In particular, the claim appears to imply one additional element – using a generic computer to perform a selection and display of digital information. The generic computer implied by the method is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the digital information display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	The claims can be interpreted as a user making reading instructions on a computer display and operating a construction machine to perform a working step. In other words, the claims appear to merely recite obvious construction equipment operation done on a routine basis in the construction industry.
	Claim 2 recites the limitation “automatically carrying out the working step”, which may overcome the rejection of Claim 1 based on USC 101 by incorporating the automatic control of the construction machine if amended into Claim 1.
	Claims 2-10 are rejected based on their dependence upon rejected Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker).

Claim 1
Schoonmaker discloses a method comprising: detecting a construction element located in a pick-up region and/or a working range of a construction machine at a construction site (Schoonmaker, Para [0054], [0061-62], [0065] - - Construction elements located in a working range of the crane/”construction machine” are automatically detected using positioning sensors that are placed on the construction elements providing correct location data.); receiving and processing digital information from a structure data model (Schoonmaker, Para [0054], [0064] - - A networked computer system/”data communication device” allows for receiving and processing position and tracking information/”digital information” from the building information model/”structure data model”), the digital information relating to the detected construction element in relation to a structure to be erected and/or worked by the construction machine at the construction site (Schoonmaker, Para [0054], [0058], [0061-65], [0294] - - Items that are part of construction elements located in a working range of the crane/”construction machine” are automatically detected by software using data from sensors that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.); and carrying out a working step by the construction machine relating to the detected construction element on the basis of the digital information of the structure data model. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.)

Claim 2
Schoonmaker discloses all the limitations of the base claims as outlined above.  
Schoonmaker further discloses carrying out the working step comprises automatically carrying out the working step. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.)

Claim 5
Schoonmaker discloses all the limitations of the base claims as outlined above.  
Schoonmaker further discloses generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.)

Claim 23
Schoonmaker discloses a construction machine comprising: a construction machine control apparatus for controlling the construction machine (Schoonmaker, Para [0063-65] - - A crane/”construction machine” cab computing device/”control apparatus” for controlling maneuvers.); a data communication device for receiving and processing digital information on a structure from a structure data model (Schoonmaker, Para [0063-65] - - The crane/”construction machine” cab computing device/”control apparatus” with network/data communications for receiving and processing position and tracking information/”digital information” associated with the building information model/”structure data model”.); a control configuration module for influencing at least one control function of the construction machine control in dependence on the received digital information on the structure from the structure data model (Schoonmaker, Para [0063-65] - - The crane/”construction machine” cab computing device/”control configuration module” influences a control function by displaying planned construction activities based on the position and tracking information/”digital information” associated with the building information model/”structure data model” to the operator.); a detection apparatus for detecting a construction element located in a pick-up region and/or a working range of the construction machine (Schoonmaker, Para [0054], [0061-62], [0065] - - Construction elements located in a working range of the crane/”construction machine” are automatically detected using positioning sensors that are placed on the construction elements providing correct location data.); wherein the data communication device is configured to provide digital information (Schoonmaker, Para [0054], [0064] - - A networked computer system/”data communication device” provides digital information from the building information model/”structure data model”) relating to the working of the detected construction element in dependence on the detected construction element from the structure data model to the construction machine control apparatus (Schoonmaker, Para [0054], [0058], [0061-65], [0294], [0320] - - A networked computer system/”data communication device” provides digital information from the building information model/”structure data model” relating to items that are part of construction elements located in a working range of the crane/”construction machine” are automatically detected by software using data from sensors that provide position and tracking information/”digital information” associated with the building information model/”structure data model” to the crane/”construction machine” control system.); and wherein the control configuration module is configured to automatically carry out a working step relating to the detected construction element on the basis of the digital information provided by the structure data model. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) as applied to Claims 1-2, 5, and 23 above, and in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon).

Claim 3
Schoonmaker discloses all the limitations of the base claims as outlined above.  
But Schoonmaker fails to specify detecting a construction element comprises detecting the construction element by one or more of a camera, an imaging sensor, a barcode scanner, and an RFID reader.
However, Harmon teaches detecting a construction element comprises detecting the construction element by an RFID reader. (Harmon, Para [0034-36] - - Tracking/detecting an asset/”construction element” using an RFID tag.)
Schoonmaker and Harmon are analogous art because they are from the same field of endeavor.  They relate to equipment tracking systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment tracking system, as taught by Schoonmaker, and incorporating using an RFID tracking tag on assets, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset inventory and/or tracking by using an RFID tracking tag on assets, as suggested by Harmon (Para [0007]).

Claim 4
Schoonmaker discloses all the limitations of the base claims as outlined above.  
But Schoonmaker fails to specify detecting a construction element comprises detecting the construction element by a long wavelength ID (LWID) working in the low frequency or low wave range.
However, Harmon teaches detecting a construction element comprises detecting the construction element by a long wavelength ID (LWID) working in the low frequency or low wave range. (Harmon, Para [0034-36] - - Tracking/detecting an asset/”construction element” using a RuBee/LWID tag.)
Schoonmaker and Harmon are analogous art because they are from the same field of endeavor.  They relate to equipment tracking systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment tracking system, as taught by Schoonmaker, and incorporating using a RuBee tracking tag on assets, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset inventory and/or tracking by using a RuBee tracking tag on assets, as suggested by Harmon (Para [0007]).

Claim 24
Schoonmaker discloses all the limitations of the base claims as outlined above.  
But Schoonmaker fails to specify the detection apparatus comprises one or more of a camera, an imaging sensor, a barcode scanner, an RFID reader, and a long wavelength ID (LWID) working in the low frequency or low wave range.
However, Harmon teaches detecting a construction element comprises detecting the construction element by a long wavelength ID (LWID) working in the low frequency or low wave range. (Harmon, Para [0034-36] - - Tracking/detecting an asset/”construction element” using a RuBee/LWID tag.)
Schoonmaker and Harmon are analogous art because they are from the same field of endeavor.  They relate to equipment tracking systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment tracking system, as taught by Schoonmaker, and incorporating using a RuBee tracking tag on assets, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset inventory and/or tracking by using a RuBee tracking tag on assets, as suggested by Harmon (Para [0007]).


Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) as applied to Claims 1-2, 5, and 23 above, and in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee)

Claim 6
Schoonmaker discloses all the limitations of the base claims as outlined above.  
But Schoonmaker fails to specify the digital information of the structure data model comprises travel path data that indicates a travel path of the construction element.
However, Lee teaches the digital information of the structure data model comprises travel path data that indicates a travel path of the construction element. (Lee, Para [0065] - - Digital information of the material/”construction element” includes a route/”travel path” of the material/”construction element”.)
Schoonmaker and Lee are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above construction equipment system, as taught by Schoonmaker, and incorporating the material route and position information, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that, as suggested by Lee (Para [0002]).

Claim 7
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches the travel path of the construction element is at least a portion of a path from the detected location of the construction element in the pick-up region and/or the working range to a destination for the construction element. (Lee, Para [0065] - - A route/”travel path” of the material/”construction element” includes from a departure or starting location/”pickup region or working range” to the destination location.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating the material route and position information that includes the starting and destination locations, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that includes the starting and destination locations, as suggested by Lee (Para [0002]).

Claim 8
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker and Lee further teaches generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.) a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine (Schoonmaker, Para [0302-304] - - A display unit/apparatus in a crane/”construction machine” cab.); and
Lee further teaches superposing on the display apparatus a virtual representation of travel path of the construction element and/or a destination for the construction element. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus in the tower crane.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating displaying the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 9
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches generating from a camera a real representation of the structure to be erected and/or worked by the construction machine at the construction site on a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine (Lee, Para [0065], [0163-167], [0180-181], Fig. 10, Fig. 15 - - Displaying a camera view of the actual/”real representation” work site/”structure to be erected and/or worked” on a display unit/apparatus of the tower crane.); and superposing on the display apparatus a virtual representation of travel path of the construction element and/or a destination for the construction element. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus of the tower crane.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating displaying actual camera views of the work site and the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying actual camera views of the work site the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 10
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
	Lee further teaches the travel path is calculated by a control module forming part of the construction machine on the basis of data sent to the control module from the structure data model after detection of the construction element in the pick-up region and/or the working range. (Lee, [0065] - - A route/”travel path” is calculated by a route searching section/”control module” of the tower crane/”construction machine” based on data sent from the structure information measuring section/”structure data model” and the material/”construction element” position information measuring section/”detection of the construction element in the pick-up region and/or the working range”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating calculating a route based on structure information and material position information, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by calculating a route based on structure information and material position information, as suggested by Lee (Para [0002]).

Claim 11
Schoonmaker teaches a method comprising: detecting a construction element located in a pick-up region and/or a working range of a construction machine at a construction site (Schoonmaker, Para [0054], [0061-62], [0065] - - Construction elements located in a working range of the crane/”construction machine” are automatically detected using positioning sensors that are placed on the construction elements providing correct location data.); receiving and processing digital information from a structure data model (Schoonmaker, Para [0054], [0064] - - A networked computer system/”data communication device” allows for receiving and processing position and tracking information/”digital information” from the building information model/”structure data model”), the digital information relating to the detected construction element in relation to a structure to be erected and/or worked by the construction machine at the construction site (Schoonmaker, Para [0054], [0058], [0061-65], [0294] - - Items that are part of construction elements located in a working range of the crane/”construction machine” are automatically detected by software using data from sensors that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.); and automatically carrying out a working step by the construction machine relating to the detected construction element on the basis of the digital information of the structure data model. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.)
But Schoonmaker fails to specify wherein the digital information of the structure data model comprises: position data that indicates a destination for the construction element; and a travel path of the construction element from the detected location of the construction element in the pick-up region and/or the working range to the destination for the construction element.
However, Lee teaches the digital information comprises: position data that indicates a destination for the construction element (Lee, Para [0065], [0135], [0138] - - Digital information of the material/”construction element” includes position information data indicating a destination, along with structure measurement information.); and a travel path of the construction element from the detected location of the construction element in the pick-up region and/or the working range to the destination for the construction element. (Lee, Para [0065] - - A route/”travel path” of the material/”construction element” includes from a departure or starting location/”pickup region or working range” to the destination location.)
Schoonmaker and Lee are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above construction equipment system, as taught by Schoonmaker, and incorporating the material route and position information that includes the starting and destination locations, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that includes the starting and destination locations, as suggested by Lee (Para [0002]).

Claim 12
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches detecting the construction element by a camera. (Lee, Para [0024], [0034-35] - - Detecting material/”construction element” using a camera.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above construction equipment system, as taught by Schoonmaker, and incorporating the detection of material using a camera, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the operator can safely operate the crane by using the detection of material using a camera, as suggested by Lee (Para [0034]).

Claim 13
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches locating the construction element at the destination. (Lee, Para [0154] - - Moving/locating the material/”construction element” at the destination.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating displaying actual camera views of the work site and the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying actual camera views of the work site the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 14
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker and Lee further teaches generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.)

Claim 15
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker and Lee further teaches generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.) a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine. (Schoonmaker, Para [0302-304] - - A display unit/apparatus in a crane/”construction machine” cab.) 
Lee further teaches superposing on the display apparatus a virtual representation of the travel path. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating displaying the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 16
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches generating from a camera a real representation of the structure to be erected and/or worked by the construction machine at the construction site on a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine (Lee, Para [0065], [0163-167], [0180-181], Fig. 10, Fig. 15 - - Displaying a camera view of the actual/”real representation” work site/”structure to be erected and/or worked” on a display unit/apparatus of the tower crane.); and superposing on the display apparatus a virtual representation of the travel path. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Lee, and further incorporating displaying the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).


Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) as applied to Claims 1-2, 5, and 23 above, and in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee) as applied to Claims 6-16 above, in view of Hinshaw et al, US Patent Pub. US 20120066019 A1 (hereinafter Hinshaw)

Claim 17
The combination of Schoonmaker and Lee teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker and Lee fails to specify controlling delivery of the construction element to the construction site.
However, Hinshaw teaches controlling delivery of the construction element to the construction site. (Hinshaw, Para [0028-29] - - Controlling delivery of construction material/element to a construction site.)
Schoonmaker, Lee, and Hinshaw are analogous art because they are from the same field of endeavor.  They relate to construction control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker and Lee, and further incorporating controlling delivery of construction material to a construction site, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by controlling delivery of construction material to a construction site, as suggested by Hinshaw (Para [0028]).

Claim 18
The combination of Schoonmaker, Lee, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches controlling delivery comprises controlling the order and/or the time of the delivery of the construction element. (Hinshaw, Para [0028-29], [0032], [0047] - - Controlling the ordering and delivery time of construction material/element to a construction site.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Lee, and Hinshaw, and further incorporating controlling the ordering and delivery time of construction material to a construction site, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by controlling the ordering and delivery time of construction material to a construction site, as suggested by Hinshaw (Para [0028]).

Claim 19
The combination of Schoonmaker, Lee, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches controlling delivery is determined while taking account work to be carried out for the structure and/or of the progress and/or status of the structure stored as digital information in the structure data model. (Hinshaw, Para [0028-31], [0034], [0041], [0047] - - Controlling the delivery of construction material/element to a construction site taking into account the state of progress of the project/structure construction stored as digital information in the database as state model/“structure data model” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Lee, and Hinshaw, and further incorporating controlling the delivery of construction material to a construction site taking into account the state of progress of the project construction stored as digital information in the database as state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by controlling the delivery of construction material to a construction site taking into account the state of progress of the project construction stored as digital information in the database as state model data, as suggested by Hinshaw (Para [0028]).

Claim 20
The combination of Schoonmaker, Lee, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches the controlled delivery is automatically fixed with reference to the structure data model by a logistics module communicative with the structure data model. (Hinshaw, Para [0028-31], [0034], [0041], [0047] - - A logistics controller/module communicates with digital information stored in the database as state model/“structure data model” data to automatically control/”fix” the delivery of construction material/element to a construction site according to the state model/“structure data model” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Lee, and Hinshaw, and further incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically control the delivery of construction material to a construction site according to the state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically control the delivery of construction material to a construction site according to the state model data, as suggested by Hinshaw (Para [0028]).

Claim 21
The combination of Schoonmaker, Lee, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches a transport unit required for the delivery of the construction element to the construction site is automatically determined by the logistics module with reference to the structure data model. (Hinshaw, Para [0032-33], [0038] - - A logistics controller/module communicates with digital information stored in the database as state model/“structure data model” data to automatically determine transportation by a truck/”transport unit” for the delivery of construction material/element to a construction site according to the state model/“structure data model” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Lee, and Hinshaw, and further incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as suggested by Hinshaw (Para [0028]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) as applied to Claims 1-2, 5, and 23 above, and in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee) as applied to Claims 6-16 above, in view of Hinshaw et al, US Patent Pub. US 20120066019 A1 (hereinafter Hinshaw) as applied to Claims 17-21 above, and in view of Jackson, US Patent Pub. US 20150376868 A1 (hereinafter Jackson)

Claim 22
The combination of Schoonmaker, Lee, and Hinshaw teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker, Lee, and Hinshaw fails to specify the logistics module takes into account digital information from a machine data model related to different construction machine models. 
However, Jackson teaches take into account digital information from a machine data model related to different construction machine models. (Jackson, Para [0024-26] - - A computation module taking into account digital information from a construction machine data model related to different construction machine models.)
Schoonmaker, Lee, Hinshaw, and Jackson are analogous art because they are from the same field of endeavor.  They relate to construction control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Lee, and Hinshaw, and further incorporating a computation module taking into account digital information from a construction machine data model related to different construction machine models, as taught by Jackson.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide guidance to a user of a construction machine for performing a task by using a computation module taking into account digital information from a construction machine data model related to different construction machine models, as suggested by Jackson (Abstract).


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) as applied to Claims 1-2, 5, and 23 above, and in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) as applied to Claim 24 above, and in view of Hinshaw et al, US Patent Pub. US 20120066019 A1 (hereinafter Hinshaw)

Claim 25
The combination of Schoonmaker and Harmon teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker and Harmon fails to specify logistics module configured to determine the order and/or the times of a delivery of the construction element with reference to digital information on the structure data model.
Hinshaw further teaches logistics module configured to determine the order and/or the times of a delivery of the construction element with reference to digital information on the structure data model. (Hinshaw, Para [0028-29], [0032], [0047] - - A logistics controller/module controls the ordering and delivery time of construction material/element to a construction site project/structure in reference to the digital information in the database as state model/“structure data model” data.)
Schoonmaker, Harmon, and Hinshaw are analogous art because they are from the same field of endeavor.  They relate to construction control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker and Harmon, and further incorporating a logistics controller controlling the ordering and delivery time of construction material to a construction site project in reference to the digital information in the database as state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by a logistics controller controlling the ordering and delivery time of construction material to a construction site project in reference to the digital information in the database as state model data, as suggested by Hinshaw (Para [0028]).

Claim 26
The combination of Schoonmaker, Harmon, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches the logistics module is further configured to automatically determine transport units required for the delivery of the construction element with reference to the structure data model. (Hinshaw, Para [0032-33], [0038] - - A logistics controller/module communicates with digital information stored in the database as state model/“structure data model” data to automatically determine transportation by a truck/”transport unit” for the delivery of construction material/element to a construction site according to the state model/“structure data model” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, and Hinshaw, and further incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as suggested by Hinshaw (Para [0028]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kama et al, US Patent Pub. US 20150310669 A1 relates to claims 1, 5, 8-9, 11, 15-16, and 23 regarding structural models, augmented reality structural displays, and construction equipment systems.
Golparvar-Fard et al, US Patent Pub. US 20130155058 A1 relates to claims 1, 5, 8-9, 11, 15-16, and 23 regarding Building Information Model, virtual and real image structural displays, and construction systems.
Vik, US Patent Pub. US 20080208415 A1 relates to claims 1, 5-11, 8-9, 11, 15-16, and 23 regarding structural models, equipment routes, virtual imaging displays, and construction equipment systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119